Citation Nr: 0613687	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
August 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The case was certified to the 
Board by the New York, New York RO.

The record raises the issue of entitlement to increased 
evaluations for bilateral foot disorders.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  
 
For the reason outlined below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  Consistent with the instruction below, VA will notify 
you of the further action that is required on your part.


REMAND

In a March 2003 statement the veteran requested a 
videoconference hearing between the Board and the Fort Devens 
Federal Medical Center, the latter being a facility 
controlled by the United States Federal Bureau of Prisons.  
The veteran later acknowledged in 2003 receiving notice that 
VA could not hold a hearing at Fort Devens, and the appellant 
stated that he could not leave the facility.  Despite that 
acknowledgement the veteran again requested a videoconference 
hearing in June 2004 and March 2005.  

Under Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans."  In this case, there is no documentation showing 
what tailored steps were taken since 2003 in an effort to 
afford the appellant an opportunity to appear at a 
videoconference hearing.  While VA is not authorized by 
statute or regulation to subpoena the warden of a 
correctional facility and direct the release of the veteran, 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995), VA still has a 
duty to assist the appellant in a manner that reflects the 
"same care and consideration given to (his) fellow 
veterans."  Wood, 1 Vet. App. at 193.  

Therefore, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

